Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant's preliminary submission dated 1/13/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "fourth […] PCB" of claims 20 and 21, the "fourth" and "fifth" openings of claims 21 and 22, and the "lens structure having one or more lenses" of claim 17 (it is noted that the fiber optics shown in FIG. 39 are not considered a lens structure, and if they were, then they would be an obvious variant of a lens structure which is not shown, and otherwise would have been restricted as not relating to the inventive concept, being the heat management, under the unity of invention) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Following claims are objected to because of the following informalities:  in claim 1, "comprise" should be corrected to __comprises__; in claim 10, "front" should be corrected to __from__. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-30 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Scope of claim 1 is unclear since the preamble recites "capable of". In particular, it is not clear what is intended by capable of as whether the apparatus is or is not using heat convection. This phrase is suggested to be corrected to __for__. For sake of clarity, the preamble of claim 1 (and similarly that of claims 23 and 31) is further suggested to by light emitting diodes during operation__.
In claim 1 it is further unclear what applicant intends by first in at least a first one of the one or more PCBs. In particular, it is not clear what makes a PCB the first one. Similarly, in claim 44, it is not clear what is intended by "first". 
In claim 44, it is not clear what applicant intends by "the at least second one of the one or more PCBs is the at least first one of the one or more PCBs".
Claim 6 lacks the proper antecedence for "the rear-wall structure". 
In claim 19 it is not clear what is intended by the third one of the PCBs as there is no clear distinction or identification what is intended to be the first and second PCBs. Additionally, it is not clear what is intended by a component.
In claim 23, it is not clear what applicant intends by about in on a front side thereof about the one or more first openings.
Claims are examined as best understood. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Following claims are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 appears to not depend on any claims after the preliminary amendment. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SOHN (US 10197262).
Regarding claim 23, SOHN discloses a Light-Emitting Diode (LED) light apparatus (FIG.s 1-8) comprising: a housing (300, 600, 800, 900 FIG.s 4 and 7); and one or more printed circuit boards (PCBs) (100 FIG. 4) received in the housing; wherein the at least one PCB comprises one or more first openings (400a FIG. 4) and one or more LEDs (200 FIG. 4) on a front side thereof about the one or more first openings.
Regarding claim 25, SOHN further discloses the housing comprises a plurality of sidewalls and a rear-wall structure (evident of shape of 300 FIG. 4), the rear-wall structure comprising one or more second openings (400b FIG. 4); and wherein at least 
Regarding claim 26, SOHN further discloses the at least one pair of the one or more first openings and the one or more second openings are overlapped at a vertical direction between a front side and the rear side of the housing (evident of FIG. 4).
Regarding claim 27, SOHN further discloses a back of at least one of the one or more PCBs is in thermal contact with the rear-wall structure of the housing (see FIG.s 4, 7 and 8).
Regarding claim 28, SOHN further discloses the rear-wall structure further comprises a plurality of fins (see 900 FIG. 7) spaced from each other.
Regarding claim 29, SOHN further discloses the rear-wall structure further comprises a base (shown in FIG. 4); wherein the plurality of fins extend outwardly from the base (shown in FIG. 7); and wherein the base comprises the one or more second openings.
Regarding claim 30, SOHN further discloses spaces (such as what is accommodating  700 FIG. 7) between the plurality of fins form the one or more second openings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22, 24, 31-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over SOHN.
Regarding claim 1, SOHN discloses an apparatus capable of using heat convection for dissipating heat generated during operation (FIG.s 1-8), the apparatus comprising: one or more printed circuit boards (PCBs) (100 FIG. 4), at least a first one of the one or more PCBs comprising one or more first openings (400a FIG. 4); and a housing (300 and 600 and 800 and 900 FIG.s 4 and 7) receiving the one or more PCBs therein; wherein the housing comprises one or more second openings (400b FIG. 4) for collaborating with the one or more first openings for dissipating heat via heat convection.
Regarding the recitation of using heat convection for dissipating heat in the preamble, since the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, the preamble is denied the effect of a limitation. Nonetheless, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed the disclosure of the prior art is capable of functioning under the breadth given by the preamble.
Regarding claim 31, SOHN discloses the associated structure for a method for dissipating heat generated in an apparatus during operation (FIG.s 1-8), the apparatus comprising a housing (300, 600, 800, 900 FIG.s 4, 7) and one or more printed circuit boards (PCBs) (100 FIG. 4) received therein, the method comprising: establishing one or more first openings (400a FIG. 4) on at least a first one of the one or more PCBs; and establishing one or more second openings (400b FIG. 4) on the housing for 
Regarding the recitation of using heat convection for dissipating heat in the preamble, since the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, the preamble is denied the effect of a limitation. Nonetheless, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed the disclosure of the prior art is capable of functioning under the breadth given by the preamble.
Regarding claim 2, SOHN further discloses one or more Light-Emitting Diodes (LEDs) (200 FIG. 8) distributed on the at least first one of the one or more PCBs about the one or more first openings.
Regarding claim 3, although SOHN does not explicitly show the one or more first openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Regarding claim 4, SOHN further discloses the housing comprises a rear-wall structure (evident of shape of 300 in FIG. 4, see also 300, 700, 900 FIG. 7) on a rear side thereof, the rear-wall structure comprising the one or more second openings (as shown in FIG. 4).
claim 5, SOHN further discloses at least a pair of the one or more first openings and the one or more second openings are overlapped at a vertical direction between a front side and the rear side of the housing (see 400a-400c in FIG. 4).
Regarding claim 6, SOHN further discloses the rear-wall structure is made of a thermal-conductive material (col. 6 line 36-40).
Regarding claim 7, SOHN further discloses the at least first one of the one or more PCBs is in thermal contact with the rear-wall structure (once put together, structurally evident of FIG.s 5, 7 and 8).
Regarding claim 8, although SOHN does not explicitly show a layer of thermal conductive potting material, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize known thermal potting materials, such that the at least first one of the one or more PCBs is in thermal contact with the rear-wall structure via a layer of the thermal-conductive potting material sandwiched therebetween, in order to further improve the heat dissipation efficiency of the assembly. 
Regarding claim 9, SOHN further discloses the rear-wall structure further comprises a plurality of fins (see 900 FIG. 7) equidistantly spaced apart from each other.
Regarding claims 10 and 39, although SOHN does not explicitly show a first set of the plurality of fins extend between an opposite pair of edges of the rear-wall structure; and wherein a second set of the plurality of fins extend front an outermost fin of the first set of the plurality of fins towards an edge of the rear-wall structure adjacent the outermost fin, absent persuasive evidence that the claimed arrangement is significant to the operation of the rest of the apparatus, it would have been obvious to 
Regarding claim 11, SOHN further discloses the rear-wall structure further comprises a base (part of 300 FIG. 4); wherein the plurality of fins extend outwardly from the base (evident of 900 FIG. 7); and wherein the base comprises the one or more second openings (as shown in FIG. 4).
Regarding claim 12, SOHN further discloses the one or more second openings are at locations corresponding to the one or more first openings (structurally evident of FIG. 4).
Regarding claim 13, SOHN further discloses spaces (understood as any space such as what is accommodating 700 in FIG. 7) between the plurality of fins form the one or more second openings (see FIG. 5).
Regarding claim 14, although SOHN does not explicitly show at least a second one of the one or more PCBs comprises a conformal coating layer on an exterior side thereof, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a coating layer in order to enhance the structural integrity and durability of the assembly. 
Regarding claim 15, SOHN further discloses the at least second one of the one or more PCBs is the at least first one of the one or more PCBs (evident, redundant statement).
claim 16, SOHN further discloses the housing comprises a front wall (such as 600 FIG. 4) for enclosing the one or more PCBs therebehind; and wherein the front wall comprises one or more third openings (400c FIG. 4) for collaborating with the one or more first openings and the one or more second openings for dissipating heat via heat convection.
Regarding claim 17, SOHN further discloses the front wall comprises a lens structure (see 610 FIG. 4) having one or more lenses.
Regarding claim 18, although SOHN does not explicitly show the one or more third openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Regarding claim 19, SOHN further discloses the housing comprises a first portion (such as 300 FIG. 4) for receiving at least a third one of the one or more PCBs (such as those having LEDs), and a second portion (such as 700 FIG. 4) for receiving at least one or more additional components (such as power supply); and wherein the second portion of the housing has a depth larger than that of the first portion thereof (structurally evident in FIG. 5).
Regarding claim 20, SOHN further discloses the second portion of the housing receives therein at least a fourth one of the one or more PCBs (operationally required).
Regarding claim 21, absent clear structural details in the claims, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized 
Regarding claim 22, SOHN further discloses the housing comprises one or more fifth openings (such as the hole for the wire shown but not labeled in FIG. 4) in the second portion.
Regarding claim 24, although SOHN does not explicitly show the one or more first openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable shape for the openings in accordance to the shape of the assembly optimized for a preferred application thereof.
Claim 32 includes substantially the same scope as that of claim 2 and is thus rejected similarly. 
Claim 33 includes substantially the same scope as that of claim 3 and is thus rejected similarly. 
Claim 34 includes substantially the same scope as that of claim 4 and is thus rejected similarly. 
Claim 35 includes substantially the same scope as that of claim 5 and is thus rejected similarly. 
Claim 36 includes substantially the same scope as that of claims 6 and 7 combines and is thus rejected similarly. 
Claim 37 includes substantially the same scope as that of claim 8 and is thus rejected similarly.
Claim 38 includes substantially the same scope as that of claim 9 and is thus rejected similarly. 
Claim 40 includes substantially the same scope as that of claim 11 and is thus rejected similarly. 
Claim 41 includes substantially the same scope as that of claim 12 and is thus rejected similarly. 
Regarding claim 42, SOHN further discloses said establishing one or more second openings on the housing comprises arranging the plurality of fins (900 FIG. 7) on the rear-wall structure and equidistantly spaced apart from each other with spaces between the plurality of fins (another space, not the equidistant ones, such as where 700 is accommodated in FIG. 7) forming the one or more second openings.
Claim 43 includes substantially the same scope as that of claim 14 and is thus rejected similarly. 
Claim 44 includes substantially the same scope as that of claim 15 and is thus rejected similarly.
Claim 45 includes substantially the same scope as that of claim 16 and is thus rejected similarly.
Regarding claim 46, SOHN further discloses said establishing the one or more third openings on the front wall of the housing comprises establishing the one or more third openings (400c FIG. 4) on the front wall of the housing.
Although SOHN does not explicitly show the openings are elongated openings, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YONEDA (US 6874911), PICKARD (US 8777455), KIM (US 2012/0033419), LIU (US 7458706), JEON (US 8915616), STEEDLY (US 8783937), XIAO (US 2009/0196037). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875